DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 07/28/2021 has been considered and placed in the application file.

Terminal Disclaimer
The terminal disclaimer filed on 09/27/2021 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 15-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a second die that includes a second type of semiconductor substrate, a second RF signal input terminal, a second RF signal output terminal, a first secondary circuit comprising a final stage bias circuit for the first transistor in the first die, a decoupling capacitor, and an amplification path between the second RF signal input terminal and the second RF signal output terminal, wherein the amplification path includes a second transistor and the decoupling capacitor, wherein the second transistor has a control terminal and a current-carrying terminal, the control terminal of the second transistor is electrically coupled to the second RF signal input terminal, the current-carrying terminal of the second transistor is electrically coupled to a first terminal of the decoupling capacitor, and a second terminal of the decoupling capacitor is electrically coupled to the final stage bias circuit for the first transistor and to the second RF signal output terminal, and wherein the final stage bias circuit for the first transistor is electrically coupled to the control terminal of the first transistor and not coupled to the control terminal of the second transistor; and a first connection electrically coupled between the second RF signal output terminal and the first RF signal input terminal, and wherein the multiple-stage amplifier is configured to provide a bias voltage to the control terminal of the first transistor through the final stage bias circuit of the second die, the second RF signal output terminal, the first connection, and the first RF signal input terminal of the first die” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 9-14 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a second connection electrically coupled between the first secondary circuit terminal and the first transistor, and wherein the final stage harmonic control circuit is electrically coupled between the first secondary circuit terminal and a ground node” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843